DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the remarks filed on 8/12/2021.
The amendments filed on 8/12/2021 have been entered. Accordingly, claims 1-18 remain pending, claim 18 is newly added and claims 3-5, 11-13 and 15-17 are withdrawn from consideration in light of the restriction requirement.

Claim Objections
Claims 1 and 2 are objected to because of the following informalities:
Claim 1 recites the limitation of “transmission circuitry configured to cause an ultrasonic probe to perform just three ultrasonic wave transmissions, an ultrasonic wave to be transmitted including a center frequency component” which should rather read as --transmission circuitry configured to cause an ultrasonic probe to perform just three ultrasonic wave transmissions, the three ultrasonic waves to be transmitted including a center frequency component—

Claim 2 recites the limitation of “extract an harmonic” which should rather read as -- extract a harmonic--…
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 6-8, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Imamura et al (US20100016723, 2010-01-21), (hereinafter “Imamura”) in view of Bruce et al (US20080275345, 2008-11-06), (hereinafter “Bruce”).
Regarding claim 1, Imamura teaches an ultrasonic diagnostic apparatus (ultrasound imaging system 100 in fig. 1, also see associated pars), comprising: 
transmission circuitry 3 configured to cause an ultrasonic probe 2 to perform just three ultrasonic wave transmissions (“FIG. 11A is a first drive signal having a driving waveform of an amplitude Bo. FIG. 11B is a second drive signal having a driving waveform of twice amplitude and different phase in 180 degrees to the driving waveform for the first drive signal. FIG. 11C is a third drive signal having the similar driving waveform for the first drive signal” [0113]), an ultrasonic wave to be transmitted including a center frequency component (“the weight coefficients W1 and W2 are set or selected based on a center frequency of the transmitting ultrasounds and the observing depths” [0088]), a phase of the center frequency component being different in the transmissions (“drive signal having a driving waveform of twice amplitude and different phase in 180 degrees” [0113]); 
receiving circuitry 3 configured to generate just three reception signals corresponding to a common reception scanning line based on a plurality of reflected wave signals, the plurality of reflected wave signals being obtained through the three ultrasonic wave transmissions (“reception unit 32 generate the first reception signal… second reception signals generated in the reception unit 32” [0118]; “third reception signals generated in the reception unit 32” [0120]); and 
extracting circuitry configured to extract a second-order harmonic component included in the three reception signals by adding up the three reception signals after performing phase rotation processing on two or more reception signals among the three of the reception signals (“The acquired first to third reception signals are summed, and the extracted harmonic wave components in the reception signals are normalized by the fundamental-wave component in the second reception signals” [0113]).

Although Imamura teaches phase a phase of the center frequency component being different in the transmissions. Imamura does not specifically point out the “each”  of the phase being different from one another.
However, in the same field of endeavor, Bruce teaches ultrasonic diagnostic contrast imaging with three transmit pulses are transmitted in each beam direction which are differently modulated as the transmit pulses are symmetrically differently phase modulated at 0°, 120° and 240°. The echoes received in response to each transmit pulse are stored and combined by a pulse inversion processor. Pulse inversion processing results in separation of the third harmonic to the relative exclusion of the first and second harmonic signal components (abst). The echo signal also includes a nonlinear second harmonic component B1 returned from the microbubbles of the contrast agent as shown in FIG. 4A, which is relatively high. The nonlinear second harmonic components can be separated by pulse inversion by combining the echoes from two differently modulated transmit pulses (e.g., FIG. 2A) which leaves the second harmonic components 50 as illustrated in FIG. 5A. Since the ratio of B1 to A1 is relatively large, the second harmonic components can be used to create an image of the contrast agent with little or no tissue harmonic background [0016].
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with each of the phase being different from one another as taught by Bruce because pulses are differently modulated so that the nonlinear signals can be separated by pulse inversion processing. In an illustrated embodiment three transmit pulses are phase modulated at 0°, 120°, and 240° and the three resulting echoes combined by pulse inversion processing to separate the nonlinear signals (see [0006] of Bruce) which imaging of blood flow can be significantly enhanced (see [0002] of Bruce).

 Regarding claim 2, Imamura teaches wherein the ultrasonic wave to be transmitted includes a single center frequency component (“ultrasounds transmitted into the object is distributed by centering on a frequency f0” [0070]), 
the transmission circuitry 3 configured to cause an ultrasonic probe 2 to perform just three ultrasonic wave transmissions (“FIG. 11A is a first drive signal having a driving waveform of an amplitude Bo. FIG. 11B is a second drive signal having a driving waveform of twice amplitude and different phase in 180 degrees to the driving waveform for the first drive signal. FIG. 11C is a third drive signal having the similar driving waveform for the first drive signal” [0113]), an ultrasonic wave to be transmitted including a center frequency component (“the weight coefficients W1 and W2 are set or selected based on a center frequency of the transmitting ultrasounds and the observing depths” [0088]), a phase of the center frequency component being different in the transmissions (“drive signal having a driving waveform of twice amplitude and different phase in 180 degrees” [0113]); 
the extracting circuitry is configured to extract a harmonic component included in the three reception signals (“a harmonic wave component extracting unit configured to extract harmonic wave components in the reception signals” abst), the harmonic component being of a predetermined order (see harmonic component order in [0113]-[0120]).
Although Imamura teaches phase a phase of the center frequency component being different in the transmissions. Imamura does not specifically point out the “each”  of the phase being different from one another.
However, in the same field of endeavor, Bruce teaches ultrasonic diagnostic contrast imaging with three transmit pulses are transmitted in each beam direction which are differently modulated as the transmit pulses are symmetrically differently phase modulated at 0°, 120° and 240°. The echoes received in response to each transmit pulse are stored and combined by a pulse inversion processor. Pulse inversion processing results in separation of the third harmonic to the relative exclusion of the first and second harmonic signal components (abst). The echo signal also includes a nonlinear second harmonic component B1 returned from the microbubbles of the contrast agent as shown in FIG. 4A, which is relatively high. The nonlinear second harmonic components can be separated by pulse inversion by combining the echoes from two differently modulated transmit pulses (e.g., FIG. 2A) which leaves the second harmonic components 50 as illustrated in FIG. 5A. Since the ratio of B1 to A1 is relatively large, the second harmonic components can be used to create an image of the contrast agent with little or no tissue harmonic background [0016].
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with each of the phase being different from one another as taught by Bruce because pulses are differently modulated so that the nonlinear signals can be separated by pulse inversion processing. In an illustrated embodiment three transmit pulses are phase modulated at 0°, 120°, and 240° and the three resulting echoes combined by pulse inversion processing to separate the nonlinear signals (see [0006] of Bruce) which imaging of blood flow can be significantly enhanced (see [0002] of Bruce).

Regarding claim 6, Imamura teaches all the limitations of the claims except for using the three reception signals to extract a second nonlinear component, the second nonlinear component being included in the three reception signals and being of a different type from the nonlinear component.
However, in the same field of endeavor, Bruce teaches using the three reception signals to extract a second nonlinear component, the second nonlinear component being included in the three reception signals and being of a different type from the nonlinear component (“The pulses are differently modulated so that the nonlinear signals can be separated by pulse inversion processing. In an illustrated embodiment three transmit pulses are phase modulated at 0°, 120°, and 240° and the three resulting echoes combined by pulse inversion processing to separate the nonlinear signals” [0006]; “The echo signal also includes a nonlinear second harmonic component B1 returned from the microbubbles of the contrast agent as shown in FIG. 4A, which is relatively high…The nonlinear second harmonic components can be separated by pulse inversion by combining the echoes from two differently modulated transmit pulses” [0016]).
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with using the three reception signals to extract a second nonlinear component, the second nonlinear component being included in the three reception signals and being of a different type from the nonlinear component as taught by Bruce because pulses are differently modulated so that the nonlinear signals can be separated by pulse inversion processing. In an illustrated embodiment three transmit pulses are phase modulated at 0°, 120°, and 240° and the three resulting echoes combined by pulse inversion processing to separate the nonlinear signals (see [0006] of Bruce) which imaging of blood flow can be significantly enhanced (see [0002] of Bruce).

 Regarding claim 7, Imamura teaches image generation circuitry configured to generate at least one of ultrasonic image data based on the nonlinear component (“3D image data acquired in time series are displayed on the display unit 9 (FIG. 12, step S20)” [0126]), ultrasonic image data based on the second nonlinear component, and ultrasonic image data based on a component obtained by synthesizing the nonlinear component and the second nonlinear component (“the nonlinearity of the living body tissues that are mixed into the harmonic wave components due to the nonlinearity of the contrast agent by using the fundamental-wave component of the reception signals” [0127]).

Regarding claim 8, Imamura teaches all the limitations of the claims except for extracting a second-order harmonic component as the nonlinear component, and extract a third-order harmonic component as the second nonlinear harmonic component.
However, in the same field of endeavor, Bruce teaches pulses are differently modulated so that the nonlinear signals can be separated by pulse inversion processing. In an illustrated embodiment three transmit pulses are phase modulated at 0°, 120°, and 240° and the three resulting echoes combined by pulse inversion processing to separate the nonlinear signals [0006]; The echo signal also includes a nonlinear second harmonic component B1 returned from the microbubbles of the contrast agent as shown in FIG. 4A, which is relatively high…The nonlinear second harmonic components can be separated by pulse inversion by combining the echoes from two differently modulated transmit pulses [0016].
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with extracting a second-order harmonic component as the nonlinear component, and extract a third-order harmonic component as the second nonlinear harmonic component as taught by Bruce because pulses are differently modulated so that the nonlinear signals can be separated by pulse inversion processing. In an illustrated embodiment three transmit pulses are phase modulated at 0°, 120°, and 240° and the three resulting echoes combined by pulse inversion processing to separate the nonlinear signals (see [0006] of Bruce) which imaging of blood flow can be significantly enhanced (see [0002] of Bruce).

Regarding claim 14, Imamura teaches the transmission circuitry is further configured to cause the ultrasonic probe to perform the three ultrasonic wave transmissions using a common envelope (“an envelope detection in the detection unit 52 a and a logarithmic conversion in the logarithmic conversion unit 53a are performed in order to generate the first ultrasound data” [0075], also see [0076] and [0107]).

Regarding claim 18, Imamura teaches all the limitations of the claims except for the extracting circuitry extracts a second-order harmonic component included in the three reception signals by adding up the three reception signals after performing phase rotation processing on just two reception signals among the three reception signals.
However, in the same field of endeavor, Bruce teaches echoes received in response to each transmit pulse are stored and combined by a pulse inversion processor. Pulse inversion processing results in separation of the third harmonic to the relative exclusion of the first and second harmonic signal components. Third harmonic images of the contrast image are formed. Pulses are differently modulated so that the nonlinear signals can be separated by pulse inversion processing. In an illustrated embodiment three transmit pulses are phase modulated at 0°, 120°, and 240° and the three resulting echoes combined by pulse inversion processing to separate the nonlinear signals [0006]; The echo signal also includes a nonlinear second harmonic component B1 returned from the microbubbles of the contrast agent as shown in FIG. 4A, which is relatively high…The nonlinear second harmonic components can be separated by pulse inversion by combining the echoes from two differently modulated transmit pulses [0016].
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with extracts a second-order harmonic component included in the three reception signals by adding up the three reception signals after performing phase rotation processing on just two reception signals among the three reception signals as taught by Bruce because pulses are differently modulated so that the nonlinear signals can be separated by pulse inversion processing. In an illustrated embodiment three transmit pulses are phase modulated at 0°, 120°, and 240° and the three resulting echoes combined by pulse inversion processing to separate the nonlinear signals (see [0006] of Bruce) which imaging of blood flow can be significantly enhanced (see [0002] of Bruce).

Allowable Subject Matter
Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERKAN AKAR whose telephone number is (571)270-5338. The examiner can normally be reached 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SERKAN AKAR/           Primary Examiner, Art Unit 3793